DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response dated 11/17/2021 is acknowledged.
	Claims 1, 3, 5-10, 12, 14, 16-18 and 20-21 are pending and under examination.

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-10, and 12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-23 of copending Application No. 16/308,622 (reference application; US 2020/0002421, published 1/2/2020).   Although the claims at issue are not identical, they are not patentably distinct from each other.
The anti-B7H3 antibody of claims 21-23 of copending Application No. 16/308,622 comprising a heavy chain variable region comprising a CDR1 having the amino acid sequence of SEQ ID NO: 10; a CDR2 having the amino acid sequence of SEQ ID NO: 140; a CDR3 having the amino acid sequence of SEQ ID NO: 12; and a light chain variable region comprising a CDR1 having the amino acid sequence of SEQ ID NO: 136; a CDR2 having the amino acid sequence of SEQ ID NO: 7; a CDR3 having the amino acid sequence of SEQ ID NO: 15, anticipates the isolated anti-hB7H3 antibody comprising a heavy chain variable region comprising a CDR1 having the amino acid sequence of SEQ ID NO: 10; a CDR2 having the amino acid sequence of SEQ ID NO: 140; a CDR3 having the amino acid sequence of SEQ ID NO: 12; and a 
The anti-hB7-H3 antibody drug conjugate (ADC) of claims 21-23 of copending Application No. 16/308,622 wherein the anti-hB7-H3 antibody comprises a heavy chain variable region comprising a CDR1 having the amino acid sequence of SEQ ID NO: 10; a CDR2 having the amino acid sequence of SEQ ID NO: 140; a CDR3 having the amino acid sequence of SEQ ID NO: 12; and a light chain variable region comprising a CDR1 having the amino acid sequence of SEQ ID NO: 136; a CDR2 having the amino acid sequence of SEQ ID NO: 7; a CDR3 having the amino acid sequence of SEQ ID NO: 15 anticipates the anti-hB7-H3 antibody drug conjugate (ADC) of instant claims 7-10, and 12. 

Claim 1, 3, 5-10, and 12, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-23 of copending Application No. 16/308,622 (reference application; US 2020/0002421, published 1/2/2020) in view of Abbvie (US 2016/0158377 A1, Earliest Filing Date — 12/9/2015). Although the claims at issue are not identical, they are not patentably distinct from each other.
	In regards to instant claims 1, 3, 5-10, and 12, the teachings of copending Application No. 16/308,622 are discussed supra.
In regards to instant claims 20-21, claims 21-23 of copending Application No. 16/308,622 teaches an anti-hB7-H3 ADC wherein the linker is IVc.6, and the drug is a Bcl-xL inhibitor. (See linker structure below)

    PNG
    media_image1.png
    242
    510
    media_image1.png
    Greyscale

The copending application does not teach the specific Bcl-xL inhibitor of instant claim 20.
This deficiency is made up for by Abbvie.
Abbvie discloses an exemplary Bcl-xL inhibitor 1.4.10 on page 124, paragraph [0600], 3-(1-{ [3-(2-aminoethoxy)-5,7-dimethyltricyclo[3.3.1.13,7]dec-1-yl]methyl}-5-methyl-1H-pyrazol-4-yl)-6-[ 1-(1,3-benzothiazol-2-ylcarbamoyl)-5,6- dihydroimidazo[1,5-a]pyrazin-7(8H)-yl]pyridine-2-carboxylic acid. (See structure below)

    PNG
    media_image2.png
    214
    499
    media_image2.png
    Greyscale

Further, Abbvie teaches that the maleimide ring of a linker reacts with an antibody, forming a covalent attachment as a succinimide (bottom of page 48 – top of page 49; See scheme below).

    PNG
    media_image3.png
    366
    998
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    395
    838
    media_image4.png
    Greyscale

 Thus, the claimed structure of instant claim 20 is the anti-hB7-H3 ADC of claim 21 of copending Application No. 16/308,622, with the linker IVc.6, and the Bcl-xL inhibitor of Abbvie, attached to an antibody.

    PNG
    media_image5.png
    299
    561
    media_image5.png
    Greyscale

supra. One would have a reasonable expectation of success from using the Bcl-xL inhibitor of Abbvie, known to be effective and able to be conjugated to ADCs, as the Bcl-xL inhibitor of the anti-hB7-H3 ADC wherein the linker is IVc.6 and the drug is a Bcl-xL inhibitor, as taught by the copending application.

Applicant’s Arguments against Double Patenting Rejection
	Applicant respectfully submits that claims 1-20 of copending U.S. Patent Application No. 16/308,622 were canceled in a response filed on September 30, 2021, thereby rendering the double patenting rejections moot.
Response to Arguments
	The nonstatutory double patenting rejections are maintained, because while claims 1-20 of the copending application were canceled, new claims 21-23 of the copending application still anticipate or renders obvious the invention in the present claims.

Conclusions
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643               

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643